Title: To James Madison from Thomas and John Dickenson, [ca. 1 October] 1791
From: Dickenson, Thomas,Dickenson, John
To: Madison, James


Sir
[ca. 1 October 1791]
I Expected to a Seen you at Orange Court but Cannot Make it Convenient to Come Down, the Certificates that I left for You the Reason of their not b[e]ing in the Office if you Remember I Told you was by a Mistake of Mr Jno. Nicholas who informd. us that Such was not Cald. Down. The Office at that Time as I understand was Kept at Richmon[d] by Mr. Dunscomb, we Shall Take it as a great favour if you will Take them and get them into the Office Or what is Required Done and make Return of the Same to Col. Lindsay and your favour will Ever be Acknowledgd. by your Most Hbl. Servts.
Thos. & Jno. Dickenson
